Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Tel:(973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our reports dated September 9, 2008 (Except for Note 18 and 19 as to which the date is October 29, 2008) for the financial statements for the years ended June 30, 2008 and 2007, in this Pre-Effective Amendment 5 to Form S-1/A of JPAK Group, Inc. for the registration of shares of its common stock. We also consent to the reference to our firm under the caption “Experts” in such Registration Statement. /s/ Patrizio & Zhao, LLC PATRIZIO & ZHAO, LLC Certified
